Abel H.




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 14, 2014

                                      No. 04-13-00593-CV

                                        Venus MINSAL,
                                           Appellant

                                                v.

                                       Abel H. GARCIA,
                                           Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-18466
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        On January 23, 2014, we abated this appeal for mediation and ordered the parties to
notify the court of the status of their mediation by March 7, 2014. The parties have filed a joint
motion requesting an extension of time to complete their settlement negotiations and/or
mediation. We GRANT the motion and ORDER the parties to notify the court in writing of the
status of this case on or before April 7, 2014.


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court